Exhibit 10.1

 



AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

This is an amendment and restatement (this “Amended and Restated Note”) of that
certain original promissory note with an original principal amount of
$3,919,494.46 with an effective date of April 1, 2018 issued by ApplianceSmart
Holdings LLC to Appliance Recycling Centers of America, Inc. (the “Original
Promissory Note”).

 



Original Effective Date:     April 1, 2018       Amended and Restated Effective
Date:   December 26, 2018 (the “Effective Date”)       Maker:   ApplianceSmart
Holdings LLC, a Nevada limited liability company       Maker’s Mailing Address
(including county):   325 E. Warm Springs Road, Suite 102, Las Vegas, NV
89119 (Clark County)       Payee:    Appliance Recycling Centers of America,
Inc., a Nevada corporation       Place for Payment:   175 Jackson Avenue North,
Suite 102, Minneapolis, MN 55343       Principal Amount at December 26, 2018:   
$3,821,507.10       Maturity Date:     April 1, 2021       Annual Interest
Rate:     5.0% (Based on a 365-day year)      

Terms of Payment:

 

Interest. Interest shall accrue on the unpaid principal amount from the
Effective Date and shall be due and payable in full on the Maturity Date.

 

Principal. The principal amount shall be due and payable in full on the Maturity
Date. The aggregate principal amount outstanding shall be increased or
decreased, as the case may be, at any time and from time to time based on
advances, credits, payments, and other amounts paid or owed, as the case may be,
by and between ApplianceSmart, Inc., a Minnesota corporation and wholly-owned
subsidiary of Maker (“ApplianceSmart”), and Payee.

 

Reborrowing. Upon Maker’s written request, Payee will make revolving credit
loans to Maker from time to time in such amounts as Maker may request, and Maker
may make prepayments and reborrowings; provided, however, the aggregate
principal amount of the aggregate amount owed by Maker to Payee at any time
shall not exceed the principal amount. Interest on any such borrowings shall
accrue at the annual interest rate and be payable in accordance with the terms
hereof.

 

Security Interest. This Amended and Restated Promissory Note is secured by the
assets of Maker and ApplianceSmart in accordance with separate security
agreements (collectively, the “Security Agreements”) by Maker and
ApplianceSmart, respectively, in favor of Payee. In the case of an Event of
Default (as defined in the Security Agreements), Payee shall have the rights set
forth in the Security Agreements.

 

Prepayment. Maker may prepay all outstanding principal and interest at any time
and from time to time without penalty.

 

Costs of Collection. If this Amended and Restated Note is given to an attorney
for collection or enforcement, or if suit is brought for collection or
enforcement, or if it is collected or enforced through probate, bankruptcy, or
other judicial proceeding, then Maker shall pay Payee all costs of collection
and enforcement, including reasonable attorney’s fees and court costs, in
addition to other amounts due.

 

(Remainder of this page intentionally left blank; signatures begin on the next
page.)

 

 

 



 1 

 

 

Executed on this 26th day of December, 2018, the parties intending that this
Amended and Restated Promissory Note be effective as of April 1, 2018.

 

APPLIANCESMART HOLDINGS LLC

 

By: Live Ventures Incorporated, its sole member

 

 

By: /s/ Jon Isaac

Name: Jon Isaac

Title: President and Chief Executive Officer

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 

AGREEMENT AND GUARANTY

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in consideration of ApplianceSmart Holdings LLC, a Nevada
limited liability company (“Holdings”), parent of ApplianceSmart, Inc., a
Minnesota corporation (“Guarantor”), having agreed to the terms of the
outstanding amount owed by Holdings to Appliance Recycling Centers of America,
Inc., a Nevada corporation (“ARCA”), in connection with the sale of Guarantor
from ARCA to Holdings, as documented by that certain Amended and Restated
Promissory Note, effective as of April 1, 2018 and amended and restated on
December 26, 2018, issued by Holdings in the original principal amount at April
1, 2018 of $3,919,494.46 and $3,821,507.10 at December 26, 2018, for the benefit
of ARCA (the “Note”), Guarantor does hereby unconditionally guarantee to ARCA
full and prompt payment and performance of all obligations of Holdings to ARCA
under the Note. Guarantor also agrees to pay in addition thereto all costs,
expenses and reasonable attorney’s fees at any time paid or incurred by ARCA in
endeavoring to enforce this Guaranty.

 

Upon any default by Holdings with respect to any of the obligations herein
guaranteed, the liability of the Guarantor hereunder shall be deemed to have
become immediately due and payable, without demand, presentment, protest or
notice of any kind, all of which are hereby waived, and without any suit or
action against Holdings or the Guarantor and without further steps to be taken
or further conditions to be performed by ARCA. Failure of ARCA to make any
demand or otherwise to proceed against the Guarantor in respect to any default
by Holdings or the Guarantor, or any delay by ARCA in doing so, shall not
constitute a waiver of ARCA right to proceed in respect to any or all other
defaults by the Company or the Guarantor.

 

Guarantor further acknowledges and agrees that until such time as the Note has
been paid in full, it shall not create, incur, assume, or suffer to exist any
indebtedness secured by a material amount of Guarantor’s assets without the
prior written consent of ARCA, which consent shall not be unreasonably withheld,
conditioned, or delayed.

 

This Guaranty and Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada (without reference to the conflicts of law
provisions thereof). The invalidity or unenforceability of any provision hereof
shall not limit the validity or enforceability of any other provision hereof.
This Guaranty and Agreement may not be amended except by an instrument in
writing signed by the party to be charged.

 

Executed on this 26th day of December, 2018, the parties intending that the
Amended and Restated Promissory Note be effective as of April 1, 2018.

 

APPLIANCESMART, INC.

 

By: /s/ Virland A. Johnson

Name: Virland A. Johnson

Title: Chief Executive Officer

 

 

 

 



 3 

